Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
In light of the disclosure of the second paragraph of page 4 of the specification, “biasing member” will be interpreted as a spring and functional equivalents of a spring.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lammers (US 2007/0041775).
Regarding claim 1, Lammers teaches a  retractable marker assembly being configured to make a mark of a pre-determined shape on a surface, said assembly comprising: a tube (16 and 12) having a tapered end (12) such that said tube has a conical shape; an ink cartridge (54) being insertable into said tube, said ink cartridge containing a fluid ink, said ink cartridge being slidable between an extended position or a retracted position; an applicator (48) being fluidly coupled to said ink cartridge, said applicator being comprised of a fluid permeable material (polyester fiber, ¶79) wherein said applicator is configured to absorb the fluid ink contained in said ink cartridge for marking a surface when said ink cartridge is in said extended position; a cap (18) being removably attached to said tube, said cap having a top side , a bottom side and a perimeter side extending therebetween; a button (20) slidably extending through said cap, said button engaging said ink cartridge, said ink cartridge being positioned in said extended position exposed when said button is depressed having said applicator being exposed, said ink cartridge being positioned in said retracted position when said button is not depressed having said applicator being withdrawn into said tube (¶76).
Lammers does not teach that said top side of the cap has a lip extending upwardly therefrom, said lip being coextensive with a perimeter of said cap.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have provided the cap of Lammers with a lip because Applicant has not disclosed that a lip provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Lammers’s cap and the applicant’s invention to perform equally well with or without the claimed lip because both caps are equally capable of enabling the use of the button.  

Regarding claim 2, Lammers teaches the assembly according to claim 1, wherein: said tube has a first end, a second end (15) and an outer wall extending therebetween, said outer wall tapering inwardly adjacent to said second end such that said second end has a diameter being less than a diameter of said first end; and said ink cartridge has a stem (84) extending away from a top end of said ink cartridge, said ink cartridge having an outlet  (47) extending away from a bottom of said ink cartridge, said outlet passing the fluid ink outwardly therefrom, said ink cartridge being insertable into said first end of said tube having said outlet being directed toward said second end of said tube, said outlet having a distal end with respect to said bottom end of said ink cartridge, said ink cartridge being slidable toward or away from said second end of said tube.
Regarding claim 3, Lammers teaches the assembly according to claim 3, further comprising a biasing member (26) being positioned around said outlet, said biasing member engaging said second end of said tube when said ink cartridge is inserted into said tube, said biasing member biasing said outlet into said tube.
Regarding claim 4, Lammers teaches the assembly according to claim 2, wherein said applicator is positioned on said distal end of said outlet, said applicator being extendable outwardly through said second end of said tube when said ink cartridge is slid toward said second end having said applicator being exposed, said applicator being retracted into said second end of said tube when said ink cartridge is slid away from said second end to inhibit said applicator from making a mark (¶76).
Regarding claim 5, Lammers teaches the assembly according to claim 3, further comprising, said perimeter side having a recess (see annotated Fig. 2 below) extending from said bottom side toward 

    PNG
    media_image1.png
    400
    377
    media_image1.png
    Greyscale

	Regarding claim 6, Lammers teaches the assembly according to claim 5, wherein said applicator extends outwardly from said tube when said button is depressed, said applicator being retracted into said tube when said button is not depressed (¶76), said button extending through said hole in said cap, said button having a stem space therein, said stem space insertably receiving said stem on said ink cartridge when said cap is positioned on said tube (Fig. 2), said button having an engagement (see annotated Fig. 2 below) extending outwardly therefrom, said engagement abutting said bottom side of said cap when said button is not depressed to inhibit said button from being removed from said hole.

    PNG
    media_image2.png
    400
    377
    media_image2.png
    Greyscale

Regarding claim 7, Lammers teaches a retractable marker assembly being configured to make a mark of a pre-determined shape on a surface, said assembly comprising: a tube (12 and 16) having a tapered end (12) such that said tube has a conical shape, said tube having a first end, a second end and an outer wall extending therebetween, said outer wall tapering inwardly adjacent to said second end such that said second end has a diameter being less than a diameter of said first end; an ink cartridge (54) being insertable into said tube, said ink cartridge containing a fluid ink, said ink cartridge having a stem (84) extending away from a top end of said ink cartridge, said ink cartridge having an outlet (47) extending away from a bottom of said ink cartridge, said outlet passing the fluid ink outwardly therefrom, said ink cartridge being insertable into said first end of said tube having said outlet being directed toward said second end of said tube, said outlet having a distal end with respect to said bottom end of said ink cartridge, said ink cartridge being slidable toward or away from said second end of said tube; a biasing member (26) being positioned around said outlet, said biasing member engaging said 
Lammers does not teach that said top side has a lip extending upwardly therefrom, said lip being coextensive with a perimeter of said cap.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have provided the cap of Lammers with a lip because Applicant has not disclosed that a lip provides an advantage, is used for a particular purpose, or solves a stated 
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the cap of Lammers to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Lammers.

Response to Arguments
Applicant's arguments filed 08 April 2021 have been fully considered but they are not persuasive.
Applicant argues that the rejection of claim 1 as obvious in view of Lammers is improper because the lip of the cap is not a design choice. Applicant asserts that the lip facilitates manipulation of the cap to assist in the removal thereof.
However, this function is not disclosed or implied in the specification.  There is no evidence that the lip serves the function put forth in the arguments.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  If applicant wishes to present evidence of the asserted function, an affidavit or declaration may be filed. See MPEP 716.
Applicant argues that the rejection of the claimed lip as a design choice is a rejection using official notice and requests a prior art reference supporting the assertion that a cap with an upwardly extending lip is well known in the art.
In response, it is noted that official notice was not relied upon. The claimed lip was and is rejected as an element that does not serve a function in the operation of the invention and is a mere .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0163436 is cited for teaching a cap 14 with a lip extending upwardly therefrom.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754